Citation Nr: 1133602	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-08 308	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran entered National Guard service in March 1991.  During that service, he was called to active duty on multiple occasions, including October 2001 to August 2002 and from February 2003 to January 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  During that hearing and in a communication (VA Form 21-4138) received later that month, the Veteran raised contentions to the effect that service connection was warranted for a right ear infection and for the residuals of a traumatic brain injury.  Neither of those claims has been certified to the Board on appeal, nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and neither will be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, they are referred to the RO for appropriate action.


FINDING OF FACT

On April 18, 2011, prior to the promulgation of a decision in the appeal, the appellant informed the Board that he wished to withdraw his claim of entitlement to service connection for a hearing loss disability.



CONCLUSION OF LAW

The criteria have been met to withdraw the issue of entitlement service connection for a hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his April 18, 2011 hearing before the undersigned Veterans Law Judge and in an accompanying written statement (VA Form 21-4138), the Veteran requested that his claim of entitlement to service connection for a hearing loss disability be withdrawn from the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


